Citation Nr: 1742947	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2016, the videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's acquired psychiatric disorder was caused by events the Veteran experienced while he was in service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD and depression, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a diagnosed acquired psychiatric disorder.  Specifically, the Veteran clearly suffers from multiple diagnoses that relate to his mental well-being.  In the December 2016 VA examination, the Veteran was diagnosed with "other specified depressive disorder, chronic, mild severity."  In the October 2010 VA examination, the Veteran was diagnosed with depression with PTSD symptoms.  In as early as 2008, The Veteran's primary healthcare providers diagnosed the Veteran with PTSD.  The record also shows that the Veteran regularly attended group therapy for many years to assist him in coping with his wide spectrum of psychiatric symptoms, related to diagnoses of depression and PTSD.  

The Board also finds that the Veteran experienced several traumatic events including hostile military activity during his period of active duty.  In part, some of these traumatic experiences included combat and witnessing rape.  The Veteran's statements regarding these experiences in combat are presumed to be true.  38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (noting that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  Finally, the VA has conceded that the Veteran was exposed to these traumatic events during his active duty service on the front lines of Vietnam.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and traumatic events in service, the evidence favors a finding that the acquired psychiatric disorder was incurred in service.  Based on all the evidence of the record, it is clear that the Veteran's experiences in Vietnam relate to his ongoing psychiatric symptoms that began soon after service.  Treatment records and VA examinations note that the Veteran suffered from mental difficulties immediately after he returned from service.  The Veteran also reported that he suffered continuously from psychiatric symptoms, such as violent flashbacks, hypervigilance, and depression, after he returned from service.  Treatment records show that the Veteran sought counseling over the years to assist him in coping with his mental difficulties.  The documented history of the Veteran's spectrum of symptoms paints a clear picture that the Veteran's traumatic experiences related to his diagnoses.  Overall, the Board finds that the continuous symptoms tied to events in service support a finding that the Veteran's acquired psychiatric disorder was incurred in service.  

The Board notes that the December 2016 VA examination ultimately found that the Veteran's psychiatric disorder was not related to service.  But in producing this finding, the examiner relied heavily on only a portion of the Veteran's self-report for the cause of his psychiatric symptoms.  For example, the examiner noted that the Veteran suffered from depression after service, and noted that the Veteran stated that this depression was caused by his drinking and marriage difficulties.  While the examiner based his opinion on the Veteran's report there, the examiner in the same opinion discredited the Veteran's report that his war experiences caused psychiatric symptoms after service.  There is no explanation provided as to why the examiner would have found the post-service experiences more related to the acquired psychiatric disorder than the in-service traumatic events.  Further, there is no discussion or further inquiry into why the Veteran suffered from alcoholism or marriage difficulties immediately after service or the Veteran's own report that he developed depressive symptoms because of service.  Instead, the examiner based his rationale only on part of the Veteran's own testimony to make a negative finding instead of probing into the Veteran's entire disability picture.

Additionally, objective testing conducted in the examination contradicted the examiner's findings.  The examiner noted that psychometric testing showed "very severe symptoms reported" for PTSD and "severe depression," but only opined that "this appears to be an elevated score..." without offering any rationale as to why psychometric testing produced extremely distressing symptoms, but only mild, non-PTSD symptoms were noted.  Additionally, the examiner noted that the Veteran suffered from recurrent distressing dreams, irritable behavior, hypervigilance, and exaggerated startled response because of stressor events that related to hostile military activity, but somehow ultimately found that the Veteran's entire psychiatric picture was caused by events after service, namely his failed marriage and alcohol.  The Board therefore finds that the overall opinion provided in the December 2016 examination not probative to the question of nexus.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that an opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  

Instead, the Board finds that the objective findings made in the December 2016 examination actually support the conclusion that the Veteran's current disability was caused be events in service.  The examiner noted that the Veteran's symptoms were related to his traumatic experiences in service.  There is no clearer insight that could provide a link between a current disability and an event in service.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


